Citation Nr: 1630212	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-30 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than September 19, 2007 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1969.  He earned a Combat Action Ribbon during service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder, granted service connection for PTSD, and granted a 50 percent disability rating, effective September 19, 2007.  In July 2008, the Veteran disagreed with the disability rating and effective date assigned for the grant of PTSD.  In response, the RO issued a Statement of the Case (SOC) in September 2008.  The Veteran then filed an October 2008 substantive appeal.   

In October 2009, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Oakland, California.  A transcript of the hearing has been included in the record.  In December 2009 and March 2012, the Board remanded the claims for additional development.  In an August 2012 rating decision, the RO increased the disability rating for PTSD to 70 percent, effective September 19, 2007.  In that decision, the RO also granted a claim for a total disability rating based on individual unemployability (TDIU), effective June 27, 2008.  The case is again before the Board for appellate consideration.  

The higher initial rating claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The record consists entirely of electronic claims files and has been reviewed.  New and relevant information has been included in the record since the August 2012 Supplemental SOC (SSOC) (which addressed solely the earlier effective date claim).  The evidence has been considered pursuant to a May 2016 waiver of initial AOJ review of the evidence.  38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  In September 2003, with notice provided in October 2003, VA denied in an unappealed rating decision a claim to reopen service connection for PTSD.  

2.  On September 19, 2007, VA received the Veteran's claim to reopen service connection for PTSD.      


CONCLUSION OF LAW

The criteria for an effective date earlier than September 19, 2007, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of an October 2007 letter to the Veteran.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the decided issue has been obtained. 

VA has obtained the Veteran's STRs, private and VA treatment records, and medical information from the Social Security Administration.  Moreover, VA provided the Veteran with VA compensation examinations into his claim for service connection.  VA also afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in October 2009.  With respect to the hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein, the VLJ noted the evidence that would support the claim, and the VLJ remanded the claim twice for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and that no further assistance to develop evidence is required.

The Claim for an Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than September 19, 2007, for the grant of service connection for PTSD.  Specifically, he claims entitlement to an effective date in as early as January 1983. 


	Background

The record documents that the Veteran served in Vietnam during the Vietnam Conflict, and earned a Combat Action Ribbon there.  The record also indicates that he experienced psychiatric problems while serving in Vietnam.  He initially claimed service connection for an acquired psychiatric disorder in January 1983.  The RO denied the claim in a June 1983 rating decision, which the Veteran did not appeal.  38 C.F.R. § 20.200.  In August 1993, the Veteran filed a claim to reopen his service connection claim, which the RO denied in an unappealed October 1993 rating decision.  In November 2002, the Veteran filed another claim to reopen his service connection claim, which the RO denied in an unappealed April 2003 rating decision, with notice of the decision provided in May 2003.  Finally, in June 2003, the Veteran again filed a claim to reopen his service connection claim, which the RO denied in a September 2003 rating decision, with notice provided in October 2003.  

The Veteran did not file a notice of disagreement or substantive appeal against any of the previous decisions.  Further, no new and material evidence was included in the record within one year of the October 2003 notification.  38 C.F.R. § 3.156(b).  The only communication from the Veteran in that one year period consists of his request for a copy of the claims file.  Based on the foregoing, the September 2003 rating decision because final.  38 U.S.C.A. § 7105.  

On September 19, 2007, the Veteran filed another claim to reopen his service connection claim for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In the May 2008 rating decision on appeal, the RO granted the claim to service connection and assigned a 50 percent rating effective the September 19, 2007 claim to reopen.  The Veteran timely appealed the assigned rating and effective date to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

	Law and Regulations 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Mere presence of evidence in the record of the existence of a disability does not establish intent to seek service connection.  To establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra. 

	Analysis

As the Veteran has repeatedly asserted, certain evidence supports his argument that an earlier effective date for service connection could have been assigned here.  He served in Vietnam during a time of war and received a Combat Action Ribbon for his service there.  He experienced psychiatric problems during service.  His original service connection claim for psychiatric disability was received in January 1983.  He filed multiple claims to reopen that claim before finally receiving service connection for PTSD in 2008.  Further, there are potential procedural problems with the prior rating decisions in June 1983 and April 2003.  The record does not contain a notification letter to the Veteran of the June 1983 rating decision denying his first claim to service connection.  The April 2003 rating decision may not have been final because, within one year of notification to the Veteran, additional relevant information was included in the record.  38 C.F.R. § 3.156(b).  

Nevertheless, notwithstanding procedural concerns with earlier rating decisions, and notwithstanding the probative evidence before VA as early as 1983, the Veteran's claim was clearly denied by a final rating decision in September 2003.  Review of the record reveals that from notification of that decision in October 2003 until his claim to reopen in September 2007, no relevant information or claims were submitted into the record.  Between 2003 and 2007, the Veteran did not express intent to file a claim to service connection for his psychiatric disability.  It was not until September 2007 that VA received the Veteran's claim to reopen his previously denied claim to service connection. 

It is not controlling here that the Veteran filed multiple claims for service connection in the 1980s, 1990s, and early 2000s, or that the record indicated at the time of the earlier rating decisions that he served in Vietnam, had psychiatric problems there, and had received a Combat Action Ribbon for service there.  What is controlling is the fact that, on September 19, 2007, the Veteran filed his claim to reopen a claim that had been finally decided.  September 19, 2007 is "the later" of the "date of receipt of the claim or the date entitlement arose[.]"  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board appreciates the Veteran's contention that the record now indicates that his entitlement to service connection for PTSD may have been significantly earlier than the date of claim to reopen.  Indeed, evidence he has pointed to indicates an earlier "date entitlement arose."  But the "later" date of claim on September 19, 2007 must be the effective date here.  As such, his claim must be denied.  38 U.S.C.A. § 5107(b). 


(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to an effective date earlier than September 19, 2007, for the grant of service connection for PTSD, is denied.  


REMAND

In March 2012, the Board remanded the claim for a higher initial rating, the claim for an earlier effective date, and the claim for a TDIU.  On remand, in an August 2012 rating decision, the RO granted the TDIU claim effective June 27, 2008.  This issue is no longer on appeal.  Cf. Grantham v Brown, 114 F 3d 1156 (Fed Cir 1997)(noting that a grant of service connection extinguishes appeals before the Board).  In August 2012, the RO also increased the initial rating for PTSD to 70 percent effective September 19, 2007.  As the Board has denied the earlier effective date claim in this decision, only the higher initial rating claim remains on appeal.  

It appears that the RO has concluded that the Veteran withdrew the higher initial rating claim.  An August 2012 memorandum of record indicates that, following the August 2012 grants of the TDIU and a higher initial rating, the RO and Veteran spoke by phone.  The memorandum states "Vet satisfied with this outcome" but that he wanted to continue his claim for an earlier effective date.  The RO then issued the August 2012 SSOC, addressing solely the earlier effective date claim.  And the RO re-issued the VA Form 8 Certification of Appeal, listing only the earlier effective date claim.  It thus appears that the RO construed the Veteran's August 2012 comments during a phone conversation as a withdrawal of the claim for a higher initial rating.  

The Board cannot dismiss the appeal for a higher initial rating based on this background.  First, the August 2012 memo is not clear regarding whether the Veteran's satisfaction is based on the TDIU grant, or the rating increase to 70 percent, or both.  So it must be presumed that he continues to seek a higher initial rating (i.e., 100 percent) for the entirety of the appeal period (i.e., since September 19, 2007).  AB v. Brown, 6 Vet.App. 35 (1993).  Second, although a substantive appeal may be withdrawn at any time before the Board promulgates a decision, appeal withdrawals must be in writing except for those done on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  The record contains no written withdrawal of the appealed claim for a higher initial rating for PTSD.  Hence, the claim for an initial rating of 100 percent remains on appeal.  

The Board cannot decide the higher initial rating claim for PTSD at this time, however.  A SSOC on this issue was not provided to the Veteran, as was directed by the Board in March 2012.  Stegall v. West, 11 Vet. App. 268 (1998).    

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran whether he wishes to withdraw from appellate consideration his claim for a higher initial rating for PTSD.  

2.  If the Veteran does not withdraw in writing the claim for a higher initial rating for PTSD, the claim should be readjudicated.  If a 100 percent rating is not assigned effective September 19, 2007, the Veteran and his representative should be provided with a SSOC on the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


